Order entered March 17, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00277-CR
                               No. 05-20-00285-CR
                               No. 05-20-00286-CR

                      UMAIR AHMAE KHAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 199th Judicial District Court
                           Collin County, Texas
 Trial Court Cause Nos. 199-80965-2018, 199-81674-2018 & 199-83132-2018

                                     ORDER

      We REINSTATE these appeals.

      We abated for a hearing on counsel. On March 10, 2020, the Court was

informed appellant hired James P. Whalen as retained counsel. We DIRECT the

Clerk to list James P. Whalen as counsel for appellant. All future correspondence

should be sent to Mr. Whalen at the address listed in our records.

      The appellate record is due April 13, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Angela

Tucker, Presiding Judge, 199th Judicial District Court; Lynne Finley, Collin

County District Clerk; LaTresta Ginyard, official court reporter, 199th Judicial

District Court; James P. Whalen; and the Collin County District Attorney’s Office.

                                            /s/   LANA MYERS
                                                  JUSTICE